DETAILED ACTION
Applicant's arguments filed on 11/08/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nanji Furqan on February 9, 2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 14 has been canceled.
Claim 2, line 2-3, “a bandwidth” has been changed to – the bandwidth--.
Claim 16, line 1-2, “a bandwidth” has been changed to – the bandwidth--.

Claims 1 and 16 have been replaced with following:
	Claim 1.	 1.	(Currently Amended)  A power supply  comprising:
an output stage configured to provide a supply current (Isup) to obtain a supply voltage (Vsup);

a digital regulator configured to receive a reference voltage information, and a measured voltage information and further configured to provide a control signal; and
an inner analog control loop configured to provide an analog feedback signal based on the supply voltage (Vsup), wherein the analog feedback signal is provided to the output stage as an analog regulation contribution to a regulation of the supply voltage, wherein the inner analog control loop is configured to supply a drive signal for the output stage that is based on a subtraction between  the control signal provided by the digital regulator and the analog feedback signal comprising the supply voltage (Vsup), wherein the inner analog control loop is further configured to perform a proportional control, and wherein the digital regulator is configured to perform a closed loop control which comprises an integral control, wherein a bandwidth of the inner analog control loop is larger than a bandwidth of the digital regulator. 
	Claim 15.	15.  (Currently Amended)  A method of supplying power the method comprising:
providing a supply current using an output stage operable to generate a supply voltage;
receiving reference voltage information and measured voltage information by using a digital regulator;
providing a control signal using the digital regulator; and
providing an analog feedback signal using an inner analog control loop wherein the analog feedback signal is provided to the output stage, wherein the analog feedback signal is based on the supply voltage, and wherein further the analog feedback signal makes an analog regulation contribution to a regulation of the supply voltage, wherein the inner analog control loop is configured to supply a drive signal for the output stage that is based on a subtraction between the control signal provided by the digital regulator and the analog feedback signal comprising the supply voltage (Vsup), wherein the inner analog control loop is further configured to perform a proportional control, and wherein the digital regulator is configured to perform a closed loop control which comprises an integral control, wherein a bandwidth of the inner analog control loop is larger than a bandwidth of the digital regulator.
Reasons for Allowance
Claims 1-3, 5-8, 10-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15; prior art of record fails to disclose either by itself or in combination:  “…providing an analog feedback signal using an inner analog control loop wherein the analog feedback signal is provided to the output stage, wherein the analog feedback signal is based on the supply voltage, and wherein further the analog feedback signal makes an analog regulation contribution to a regulation of the supply voltage, wherein the inner analog control loop is configured to supply a drive signal for the output stage that is based on a subtraction between the control signal provided by the digital regulator and the analog feedback signal comprising the supply voltage (Vsup), wherein the inner analog control loop is further configured to perform a proportional control, and wherein the digital regulator is configured to perform a closed loop control which comprises an integral control, wherein a bandwidth of the inner analog control loop is larger than a bandwidth of the digital regulator.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. The references does not teach that the analog loop has a proportional control and that said proportional control has a bandwidth operation that is larger than the one of the digital regulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838